NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 31, 2012
                                   Decided October 3, 2012

                                            Before

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 11-2972                                          On Remand from the Supreme Court of
                                                     the United States
UNITED STATES OF AMERICA,
               Plaintiff-Appellee,                   Appeal from the United States District
                                                     Court for the Eastern District of
       v.                                            Wisconsin

DRACY L. JORDAN,                                     No. 2:10-cr-00099-CNC-1
               Defendant-Appellant.
                                                     Charles N. Clevert, Jr., Chief Judge



                                          ORDER

    On July 31, 2012, the Supreme Court of the United States granted Dracy L. Jordan’s
petition for a writ of certiorari, vacated this court’s judgment in the case, and remanded for
further consideration in light of Dorsey v. United States, 567 U.S. –, 132 S. Ct. 2321 (2012). In
accordance with Circuit Rule 54, both parties have filed statements of position setting forth
the action that they believe should be taken. Each has recommended that Jordan is entitled
to resentencing, in light of Dorsey, and we agree with that assessment. We thus VACATE
Jordan’s sentence and REMAND this case to the district court for the Eastern District of
Wisconsin for re-sentencing under the Fair Sentencing Act of 2010, as required by Dorsey.



                                                                                  SO ORDERED.